DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The step of “calculate a correction value based on the second current that has been detected in a range in which the first current detection range and the second current detection range overlap with each other; and correct the first current by the correction value when using the first current for a detection current to be detected.” is considered to be directed towards mathematical relationships. The main issue expressed by the examiner was that the claims presented a scenario where data was calculated and corrected (i.e. processed by a microcomputer), but the resulting data from the data analysis stayed on the microcomputer without being applied to any real world transformation.
Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “detect a first current by using a first current sensor having a first current detection range; detect a second current by using a second current sensor having a smaller current detection error with respect to temperature change than the first current sensor and having a second current detection range different from the first current detection range and partially overlapping the first current detection range”, which is considered to be insignificant extra solution data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine that obtaining first states of detection targets in a battery.  
The additional element of “a microcomputer” is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).

 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim 8 is directed to an abstract idea for the same rationales as claim 1.

Dependent claims 9-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.	

					Examiner’s Notes
Claims 1-14 would be allowed, if the 35 USC 101 made above is overcome, because the closest prior art, Mano et al. (Pub. No. US 2017/0010331) teaches a control system for a battery that stores electric power for generating a vehicle driving force. The control system includes a current sensor that detects a charge and discharge current of the battery, and an electronic control unit configured to start up or stop in response to an 

Prior art
3.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Esteve et al. [‘483] disclose a system for a vehicle having an engine and a battery includes a memory and a controller. The memory has a first current expected to be 
Yamaji et al. [‘577] discloses an onboard battery monitoring apparatus which can accurately correct the offset value of the current sensor and a method for accurately correcting the offset value of the current sensor. Monitoring charging and discharge currents of an onboard battery using a current sensor includes an ignition switch, a main line current interrupting unit for interrupting a current of a main line which constitutes a monitoring target to be monitored by the current sensor, a detecting unit for detecting an output of the current sensor when the ignition switch is off and the main line current interrupting unit is interrupting the current, and an offset value correcting unit for correcting an offset value of the current sensor using a value detected by the detecting unit. 
Shimizu et al. [‘254] discloses a first current sensor for detecting a first current value of the first assist motor. The first current value detected by the first current sensor is sent to 
   
 Contact information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857